           Case 1:20-cv-00470-RP Document 29 Filed 01/13/21 Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

LANCE BILBERRY,                                     §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:20-CV-470-RP
                                                    §
JPMORGAN CHASE BANK, N.A.,                          §
                                                    §
                Defendant.                          §

                                               ORDER

        Before the Court is Defendant JPMorgan Chase Bank, N.A.’s (“JPMC”) motion to stay

proceedings pending a decision in Facebook, Inc. v. Duguid, 19-511, 2020 WL 3865252 (U.S. July 9,

2020), which is currently before the Supreme Court of the United States (Mot. Stay, Dkt. 25).

Plaintiff Lance Bilberry (“Bilberry”) opposes the motion to stay. (Pl.’s Opp., Dkt. 26). After

reviewing the motion, responses, and applicable law, the Court will grant the motion to stay.

                                      I.      BACKGROUND

        Bilberry filed this case on May 1, 2020, alleging that JPMC violated the Telephone Consumer

Protection Act (“TCPA”) by contacting Bilberry on his cellular telephone using an automatic

telephone dialing system (“ATDS”) without his consent. (Compl., Dkt. 1, at 3). On July 9, 2020 the

Supreme Court granted certiorari in Facebook, Inc. v. Duguid, 19-511, 2020 WL 3865252 (U.S. July 9,

2020) to address a circuit split regarding the TCPA’s definition of an ATDS, and oral argument was

heard on December 8, 2020. In its motion to stay, JPMC asks the Court to stay all pretrial

proceedings because a decision in Duguid will address how an ATDS is defined and therefore the

scope of its application in this case. (Mot. Stay, Dkt. 25, at 2–3). Bilberry opposes the motion to stay,

arguing that a stay would be unjust to him. (Pl.’s Opp., Dkt. 26, at 3–4).




                                                   1
           Case 1:20-cv-00470-RP Document 29 Filed 01/13/21 Page 2 of 4



                                    II.          LEGAL STANDARD

        A district court has the inherent power to stay proceedings incidental to its power to control

the disposition of its docket. See Clinton v. Jones, 520 U.S. 681, 706 (1997); Landis v. N Am. Co., 299

U.S. 248, 254–55 (1936); Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983). “The

proponent of a stay bears the burden of establishing its need.” Clinton, 520 U.S. at 708. In

determining whether a stay is proper, the Court should consider three factors: (1) the potential

prejudice to the non-moving party; (2) the hardship and inequity to the moving party if the action is

not stayed; and (3) the judicial resources that would be saved by avoiding duplicative litigation if the

cases are in fact consolidated. See La. Stadium & Exposition Dist. v. Fin. Guar. Ins. Co., Civ. A. No. 09-

CV-235, 2009 WL 926982, at * 1 (E.D. La. Apr. 2, 2009). When exercising its discretion, the Court is

“guided by the policies of justice and efficiency.” Boudreaux v. Metro. Life Ins. Co., Civ. A. No. 95-CV-

138, 1995 WL 83788, at *1 (E.D. La. Feb. 24, 1995).

                                          III.     DISCUSSION

        In support of its motion to stay, JPMC argues (1) without a stay, JPMC will be harmed by

preparing the case for trial before the Supreme Court provides its guidance on a critical issue in the

case; (2) a stay will conserve judicial resources because the Duguid decision potentially will streamline

the issues and lead to a resolution for the parties; and (3) a stay will not prejudice Bilberry as oral

arguments are complete in Duguid, 19-511, 2020 WL 3865252 and as such a decision is forthcoming.

(Mot. Stay, Dkt. 25, at 7–10). Bilberry responds that (1) other courts have rejected requests for stays

in similar circumstances; (2) Duguid “likely will not be decided until June 2021 or perhaps even later”;

and (3) “[p]utting a case on pause for a half a year against the Plaintiff’s wishes would be a facially

unjust result.” (Pl’s Opp., Dkt. 26, at 3–4).

        This Court has the discretion to stay cases incidental to its power to control the disposition

of its docket, including when a pending ruling from a higher court may affect the case at hand.


                                                     2
           Case 1:20-cv-00470-RP Document 29 Filed 01/13/21 Page 3 of 4



Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); see also Rezko v. Xbiotech Inc., 2017 WL 4544683 (W.D.

Tex. Oct. 6, 2017). When deciding whether to stay a case pending a higher court’s decision, the

Court considers “(1) whether a stay will unduly prejudice or present a clear tactical disadvantage to

the nonmoving party, (2) whether a stay will simplify the issues in question and trial of the case; and

(3) whether discovery is complete and whether a trial date has been set.” Dwyer v. USAA Savings

Bank, 2017 WL 7805760, at *1 (W.D. Tex. 2017) (citing Soverain Software LLC v. Amazon.com, Inc., 356

F. Supp. 2d 660, 662 (E.D. Tex. 2005)).

        First, although Bilberry contends that he will be prejudiced, Bilberry does not explain how

he would be prejudiced by a stay—a stay that would not be indefinite—or how the facts and

procedural posture of this case are like those in the cases where courts declined to enter a stay. The

only pending substantive motion is Bilberry’s motion to dismiss JPMC’s counterclaim, (Dkt. 9),

which Bilberry did not mention in his response. Finally, the Court finds that a stay would in fact

conserve litigation costs for the parties by potentially avoiding needless motion practice, if not a trial

and appeal, before the Supreme Court clarifies the applicable law. Accordingly, based on the

information presented to the Court by the parties, the Court finds that Bilberry would not be unduly

prejudiced by a stay in this case.

        Second, the Court finds that the decision in Duguid will likely simplify this matter and inform

the Court’s ruling on any dispositive motions, as well as the parameters of discovery. “The issue

before the Supreme Court in Facebook is pivotal to Plaintiff’s claims here—and to TCPA litigation

nationwide—because making a call with an ATDS or using a pre-recorded or artificial voice is a

requisite element of the claim.” (Mot. Stay, Dkt. 25, at 2); see also Suttles v. Facebook, Inc., 461 F. Supp.

3d 479, 484 (W.D. Tex. 2020) (“The Fifth Circuit has not adopted an ATDS definition. Other

circuits have conflicting definitions.”). As such, the Court finds that a decision in Duguid will simplify




                                                      3
            Case 1:20-cv-00470-RP Document 29 Filed 01/13/21 Page 4 of 4



the disputed issues between the parties and guide the Court’s decisions on dispositive motions filed

in this case.

         Lastly, this case is not nearing the end stages. There is a pending motion to dismiss, (Dkt. 9),

and the dispositive motions deadline has not passed, (Scheduling Order, Dkt. 17) (setting dispositive

motions deadline for February 5, 2021). Because the motion to stay has been made before the Court

has ruled on the pending motion to dismiss and before the dispositive motions deadline, the Court

finds that a stay is appropriate at this stage of the case. Dwyer v. USAA Sav. Bank, 2017 WL 7805760,

at *1 (W.D. Tex. Nov. 21, 2017) (“A stay is generally appropriate if the motion for a stay is made

early in the proceedings and a stay is unlikely to prejudice the plaintiff.”) (citing Baxter Research, 611

F.Supp.2d 647, 650 (E.D. Tex. 2009)). Given the likelihood that the Supreme Court’s decision in

Duguid will affect the instant case, the lack of undue prejudice to Bilberry, and the interests of

judicial economy and consistency served by a stay, the Court finds that a stay pending the Supreme

Court’s decision in Duguid is warranted in this case.

                                        IV.     CONCLUSION

         For these reasons, IT IS ORDERED that this case is STAYED and all pending deadlines

and court settings are stayed until the Court lifts the stay following the resolution of Facebook, Inc. v.

Duguid, 19-511, 2020 WL 3865252 (U.S. July 9, 2020).

         IT IS FURTHER ORDERED that the parties file a joint status report within two weeks

of the Supreme Court’s decision in Facebook, Inc. v. Duguid, 19-511, 2020 WL 3865252 (U.S. July 9,

2020).

         SIGNED on January 13, 2021.



                                                    _____________________________________
                                                    ROBERT PITMAN
                                                    UNITED STATES DISTRICT JUDGE


                                                     4
